ON PETITION FOR REHEARING
(Opinion March 3, 1986, 5th Cir.1986, 783 F.2d 1220)
GEE, Circuit Judge:
As we noted in our opinion, the affidavits of three former chief clerks of the General Land Office agree that from 1940 to 1983 the consistent position of the Land Commissioners under whom they served was that Section 31.020 of the Texas Natural Resources Code and its predecessors empowered the Commissioner to discharge any employee at will. The statute' was reinacted in 1977, incorporating that interpretation. Stanford v. Butler, 142 Tex. 692, 699, 181 S.W.2d 269, 273-74 (1944). A fact issue is made about how it was interpreted thereafter by the affidavit of Steven Minick, which asserts that from 1977 or 1978 a discharge for good cause only was the Commissioner’s practice. That he chose to grant the employees, as a matter of grace and practice, more than the law gave them could not confer property rights upon them in the face of Texas law and provides no basis for a claim of entitlement under it. Wells v. Hico Independent School District, 736 F.2d 243 (5th Cir. 1984), cert. dismissed — U.S. -, 106 S.Ct. 11, 87 L.Ed.2d 672 (1985).
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied.